UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2291


DORIS N. ANDERSON,

                  Plaintiff - Appellant,

             v.

DUKE ENERGY CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:06-cv-00399-MR-DCK)


Submitted:    June 23, 2009                   Decided:   July 2, 2009


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doris N. Anderson, Appellant Pro Se. John James Doyle, Jr.,
CONSTANGY, BROOKS & SMITH, LLC, Winston-Salem, North Carolina,
for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Doris N. Anderson appeals the district court’s order

granting summary judgment to the Defendant in her civil action.

We   have   reviewed         the   record    and      find   no   reversible      error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm   for    the     reasons     stated       by   the    district    court.     See

Anderson    v.        Duke     Energy       Corp.,     No.     3:06-cv-00399-MR-DCK

(W.D.N.C.      Oct.    14,    2008).        We    dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2